DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The amendments and arguments filed on 11/18/2020 are acknowledged and have been fully considered.  Claims 23-40 are now pending.  Claims 1-22 are canceled; claims 23-24 and 38-40 are amended; no claims are withdrawn; no claims are new.
Claims 23-40 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/18/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, cited on IDS filed 7/18/2019).
Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis (see page 1327). Water teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327).
Although, Waters teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis and teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action, the reference does not exemplify the instant embodiments.
However, regarding claim 23, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to mix and match oral drugs as taught by Waters and arrive at a combination of dimethylfumarate and teriflunomide.  One would be motivated to do so with a reasonable expectation of success as Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action and teaches the oral administration of teriflunomide, BG-12 (dimethyl fumarate), and laquinimod for the treatment of multiple sclerosis.  The MPEP states that the selection of known materials based on their prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

Claims 23-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, cited on IDS filed 7/18/2019) in view of Hartung (“New oral therapies may offer improved treatment option for patients with multiple sclerosis”, cited on IDS filed 7/18/2019).
The teachings of Waters have been set forth above.
Waters does not teach the claimed dosage regimens.
Hartung teaches that oral therapies are currently in Phase III development and include BG-12, fingolimod, laquinimod, and teriflunomide (see abstract). Hartung teaches that the expected dosing regimen for BG-12 in MS is 720 mg (see page SI 2). Hartung teaches oral laquinimod is likely to be administered at a dose of 0.6 mg once daily (see page SI 3). Hartung teaches the dosing regimen for teriflunomide in MS is expected to be 7 or 14 mg once daily (see page SI 3). Hartung teaches the expected dosing regimen for fingolimod in MS is 0.5 or 1.25 mg once daily.
Regarding claim 24, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the treatment of Waters once per day as taught by Hartung.  One would be motivated to do so with a reasonable 
Regarding claims 25, 26, 29, 30, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer 720 mg of BG-12 and 7 or 14 mg of teriflunomide as taught by Hartung in the method of treatment of Waters.  One would be motivated do so with a reasonable expectation of success as Hartung teaches that the expected dosing regimen for BG-12 in MS is 720 mg (see page SI 2) and that the dosing regimen for teriflunomide in MS is expected to be 7 or 14 mg once daily (see page SI 3).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 27, 28, 31, 32, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer 720 mg of BG-12 and 0.5 or 1.25 mg of fingolimod as taught by Hartung in the method of treatment of Waters.  One would be motivated do so with a reasonable expectation of success as Hartung teaches that the expected dosing regimen for BG-12 in MS is 720 mg (see page SI 2). Hartung teaches the expected dosing regimen for fingolimod in MS is 0.5 or 1.25 mg once daily.

Claims 23, 24, 33, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, cited on IDS filed 7/18/2019) in view of Goelz et al. (WO 2011/100589, cited on IDS filed 7/18/2019).
The teachings of Waters have been set forth above.
Waters does not teach twice daily administration.
Goelz et al. teaches methods of treating neurological disorders, including MS, by the administration of a therapeutically effective amount of at least one compound of Formula I and either glatiramer acetate or interferon-beta (see abstract). Goelz et al. teaches that Formula I can be dimethyl fumarate (see [0015]). Goelz et al. teaches that the compound of Formula I and the glatiramer acetate are present in a single pharmaceutical formulation (see [0017]). Goelz et al. teaches that when the active agents are used in co-therapy, the therapeutically effective dose is lower than when they are used in monotherapy (see [0065]). Goelz et al. teaches the DMF is formulated in capsules containing enterically coated microtablets and that the coating of the microtablets is composed of different layers (see [0084]). Goelz et al. teaches effective doses will also vary, as recognized by those skilled in the art, dependent on route of administration, excipient usage, and the possibility of co-usage with other therapeutic treatments including use of other therapeutic agents (see [0096]). Goelz et al. teaches teaches once, twice, and three times daily administration (see [0025]).  Goelz et al. teaches that the composition can be in the form of a sustained or controlled release pharmaceutical formulation (see [0106]). Goelz et al. teaches that the formulation can include a rate controlling polymer (see [0106]).
Regarding claims 24 and 33, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to administer the composition of 
Regarding claims 38-40, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to formulate a composition with an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate and rapid release of the active ingredient from the enteric coating as taught by Goelz et al. in the method of Waters. One would be motivated to do so with a reasonable expectation of success as Goelz et al. teaches that the active ingredients can be administered at different times, and suggests an enteric coating with sustained or controlled release pharmaceutical of dimethylfumerate..

Claims 23-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waters (“MS pipeline flowing, but niche remains for neuroprotiection”, cited on IDS filed 7/18/2019) in view of Hartung (“New oral therapies may offer improved treatment option for patients with multiple sclerosis”, cited on IDS filed 7/18/2019) and Goelz et al. (WO 2011/100589, cited on IDS filed 7/18/2019).
The teachings of Waters, Hartung, and Goelz et al. have been set forth above.
Waters, Hartung, and Goelz et al. do not teach the instantly claimed amounts of dimethylflumarate and teriflunomide or finolimod.
However, regarding claims 34-37, one skilled in the art would be motivated to manipulate the amounts of the drugs by routine experimentation, in order to optimize .

Response to Arguments
Applicant's arguments and the Declaration filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant respectfully submits that the requisite predictability required by KSR for a finding of obviousness is lacking in Waters.  However, this is not found to be persuasive as Waters teaches that doctors suggest mixing and matching oral drugs for multiple sclerosis to combine various mechanisms of action (see page 1327) and teaches that teriflunomide, BG-12 (dimethyl fumarate), and laquinimod are all newly designed oral therapies for the treatment of multiple sclerosis (see page 1327), which is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to treat multiple sclerosis.
Applicant argues that combining DMF with teriflunomide or fingolimod achieve unexpected superior effects in inhibition of pathways relevant for MS pathology compared to the single drugs alone, without affecting other pathways.  The Examiner acknowledges that the Declaration provides data showing unexpected results, however, Applicant is reminded that unexpected results must be commensurate in scope with claimed invention (see MPEP 716.02(d)).  
In the instant case, the data reported in the Declaration shows Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  Further, the Declaration discusses the importance of the utilized amounts (i.e. criticality of ranges), including upper boundaries on the expected synergy.  For example, the Declaration states that at DMF concentrations of 50uM a potentiation with teriflunomide is no longer observed (see page 22). Thus, at this time, the arguments of unexpected results in view of the currently pending claims is not found to be persuasive to overcome the rejections of record.
Applicant argues that Hartung does not teach or suggest treatment of MS with a pharmaceutical composition comprising DMF in combination with one of teriflunomide and fingolimod.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.